                      Case 1:20-cv-05207-MKV Document 16 Filed 12/16/20 Page 1 of 1

                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
                                                                                DATE FILED: 12/16/2020


JAMES E. JOHNSON                              THE CITY OF NEW YORK                                         MARTIN BOWE
Corporation Counsel                                                                                        Senior Counsel
                                             LAW DEPARTMENT                                           Tel: (212) 356-0894
                                                 100 CHURCH STREET                                   Cell: (646) 498-7178
                                                 NEW YORK, NY 10007

                                                                       December 16, 2020
        VIA ECF                         The Court grants the requested extension. The parties shall submit a status letter on
        Hon. Mary Kay Vyskocil          or before January 8, 2021, advising the Court whether the parties have reached a
        Daniel Patrick Moynihan         settlement agreement, whether the parties request an order of reference to Magistrate
                                        Judge Netburn for a settlement conference, or whether the parties wish to proceed
        United States Courthouse
                                        with briefing [see ECF No. 14]. SO ORDERED.
        500 Pearl St.                                                               12/16/2020
        New York, NY 10007-1312

                          Re:   M.S.-H., et al. v. N.Y.C. Dep’t of Educ., 20-cv-5207 (MKV)(SN)

        Dear Judge Vyskocil:

                I am Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, supervisory attorney for Defendant in the above-referenced action wherein Plaintiff
        seeks solely attorneys’ fees, costs and expenses for legal work on an administrative hearing
        under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq. (“IDEA”), as
        well as for this action.

                I write to respectfully request a three-week extension of the parties’ time to submit a
        status letter, from December 18, 2020, to January 8, 2021. Preliminarily, Defendant apologizes
        for the lateness of this request and any inconvenience for the Court, which was due to conflation
        of Individual Practices as between Your Honor and Magistrate Judge Cave.

                Plaintiff consents to this request. This is the first request for an extension of the date for
        a next status letter. Defendant has assured Plaintiff that a settlement offer will be forthcoming
        prior to January 8, 2021, and the parties are hopeful that we will be able to inform Your Honor
        on or before that date, that this case has been fully resolved.

               Accordingly, Defendant respectfully requests a next status letter be due on or before
        January 8, 2021.

                 Thank you for considering this request.
                                                               Respectfully submitted,
                                                                      /s/
                                                               Martin Bowe
                                                               Senior Counsel
        cc:      Adam Dayan, Esq (via ECF)
